FILED
                              NOT FOR PUBLICATION                           SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NORMA GLADIZ KENNY,                               No. 11-73962

               Petitioner,                        Agency No. A096-145-151

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Norma Gladiz Kenny, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo questions of law. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA used the correct legal standard and did not abuse its discretion in

denying Kenny’s motion to reopen as untimely where Kenny filed her motion six

years after her order of removal became final, and she failed to demonstrate

extraordinary circumstances to waive the one-year filing deadline. See 8 U.S.C.

§ 1229a(c)(7)(C)(iv)(III).

      In light of our disposition, we need not reach Kenny’s remaining contention.

      PETITION FOR REVIEW DENIED.




                                         2                                     11-73962